

Exhibit 10.45


AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT AGREEMENT (the “Amendment”) modifies certain terms and conditions
of the employment agreement effective March 16, 2015 between Dirk McMahon and
United HealthCare Services, Inc. (the “Employment Agreement”). Accordingly,
Executive’s Employment Agreement is amended as follows, effective as of the last
date executed below:


Section 3.E. is hereby deleted and replaced with the following:
“By Executive for Good Reason. Executive may terminate Executive’s employment
for Good Reason, as defined below. Executive must give UnitedHealth Group
written notice specifying in reasonable detail the circumstances constituting
Good Reason: i) within 120 days of becoming aware of such circumstances
described in (a), (b), or (c) below; or ii) at any time on or before one year
following a change described in (d) below, or such circumstances will not
constitute Good Reason. If the circumstances constituting Good Reason are
reasonably capable of being remedied, UnitedHealth Group will have 60 days to
remedy such circumstances. “Good Reason” will exist if UnitedHealth Group takes
any of the following actions, without Executive’s consent: (a) reduces
Executive’s base salary or target bonus percentage other than in connection with
a general reduction affecting a group of employees; (b) moves Executive’s
primary work location more than 50 miles; (c) makes changes that substantially
diminish Executive’s duties or responsibilities; or (d) Executive no longer
reports to Larry Renfro, Chief Executive Officer, Optum.”
The third sentence of Section 5.D. is hereby amended to read:
“Executive agrees that he/she will not, without UnitedHealth Group's prior
written consent, which consent will not be unreasonably withheld, directly or
indirectly, for Executive or for any other person or entity, as agent, employee,
officer, director, consultant, owner, principal, partner or shareholder, or in
any other individual or representative capacity, engage in any of the following
activities.”


Except as expressly set forth in this Amendment, the Employment Agreement
remains in full force and effect according to its terms.




UNITEDHEALTH GROUP
 
DIRK MCMAHON
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ D. Ellen Wilson
 
By:
/s/ Dirk McMahon
 
 
 
 
 
 
 
 
 
 
 
Date:
5/31/17






